Dear Mayor Racca:
This office is in receipt of your request for an opinion of the Attorney General in regard to restricting access to the Mayor's office by a councilman who you state has harassed your staff. You indicate the ladies in the office are afraid of this person, and have had him removed by the police when he would not leave until they escorted him out. You further state he is under a bond and awaiting trial for indictment of over 500 felonies.
You ask whether a Mayor has the authority to restrict access beyond the public lobby to an elected official, such as a councilman.
As noted by this office in Atty.Gen.Op. 92-79 the Government's ownership of property does not automatically open that property to the public, and it is their responsibility to regulate the use of public buildings, but such regulation must be reasonable and non-discriminating on the basis of content and viewpoint. Therefore, while the Mayor has no authority to restrict access of a councilman for the Town or any member of the public to that portion of a public building generally opened to the public, this would not permit intrusion into the office of the Mayor by the public or a councilman.
Accordingly, the general public, as well as the councilman, may be restricted to the public lobby, and not permitted at will into the office of the Mayor.
Moreover, an individual can again be removed by the police and possibly arrested for disturbing the peace if he refuses to abide by the restriction when he has a specific intent in addressing "annoying words to any other person who is lawfully in any street, or other public place* * * to deride, offend, or annoy him, or to prevent him from pursuing his lawful business, occupation, or duty" as set forth in R.S. 14:103, and pursuant to legal proceedings, court to may issue a restraining order to prevent future harassment.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
DATE RELEASED: January 23, 2003